DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note: this second non-final rejection replaces the non-final rejection filed 4/25/22 to because of the new 35 USC 102(a)(1) rejection below.

Product by Process Limitations
Initially, and with respect to claim(s) 1, 5, 6, note that a "product by process" claim is directed to the product per se, no matter how actually made. See In re Thorpe et ah, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).
 
Note that Applicant has burden of proof in such cases as the above case law makes clear.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication number 2011/0303169 to Nakamura et al (Nakamura).
Nakamura discloses:
Regarding claim 1:
A hydraulic oil control valve (70) for a valve timing adjustment device (figure 1), the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft (12) that is a drive shaft or a driven shaft (12, camshaft), the driven shaft (12) being configured to selectively open and close the valve with a driving force transmitted from the drive shaft, the hydraulic oil control valve (70) being coaxially disposed with a rotational axis of the valve timing adjustment device (see figure 1) and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source (column 5, ¶0061-0062), the hydraulic oil control valve (70) comprising: 
a tubular sleeve (72); and 
a spool (80) that has an end portion (end of 80 contacts shaft 88) in contact with an actuator (87) and that is slidably moved by the actuator (87) in an axial direction (L1) within the sleeve (¶0082), wherein 
the sleeve includes: 
an inner sleeve (73) disposed radially outside of the spool (80); and 
an outer sleeve (14) defining an axial hole (see bore within 14 that receives 73) therein extending in the axial direction (L1), the inner sleeve (73) being inserted into at least a portion of the axial hole (see figure 1), 
the outer sleeve (14) is configured to be fixable (fixable via 17) to the end portion (end of 12 as shown in figure 1) of the one shaft (12) by an axial force (based on the applicant disclosure, this axial force is generated when outer sleeve 14 is fastened/screwed to the shaft 12 as shown in figure 1; applicants disclosure page 4) applied to the outer sleeve (14) in the axial direction (L1), and 
in absence of the axial force, a minimum clearance in a radial direction between the outer sleeve (14) and the inner sleeve (73) is larger than a minimum clearance in the radial direction between the inner sleeve (73) and the spool (80) (the above limitations (“in absence of the axial force …”) is directed toward an intermediate product of the final product outlined before this limitation and therefore is a product by process limitation and while the Nakamura reference does not teach the above assembly method for the assembly of the product, Nakamura does teach the above structure required by the claim and for this reason the Nakamura reference reads on the claim (see product by process paragraph above)).
.  

Regarding claim 2:
The hydraulic oil control valve (70) according to claim 1, wherein the inner sleeve (73) has a coefficient of linear expansion (the inner sleeve is made of aluminum while the outer sleeve is made of iron (¶0103) which indicates that the reference reads on the linear expansion requirement of the claim since the applicants disclosure indicates an inner sleeve of aluminum has greater linear expansion then an outer sleeve of iron (applicants specification pages 17-18)) greater than that of the outer sleeve (14).  

Regarding claim 3:
The hydraulic oil control valve (70) according to claim 1, wherein the outer sleeve (14) is harder (outer sleeve made of iron vs inner sleeve made of aluminum and iron is harder than aluminum (¶0103); further the applicants disclosure indicates an outer sleeve made of iron is harder than the inner sleeve made from aluminum (applicants specification page 18)) than the inner sleeve (73).  

Regarding claim 4:
The hydraulic oil control valve (70) according to claim 1, wherein the outer sleeve (14) is made of iron (¶0103), and the inner sleeve (73) is made of aluminum  (¶0103) or resin.  

Regarding claim 5:
A hydraulic oil control valve (70) for a valve timing adjustment device (figure 1), the valve timing adjustment device (figure 1) being configured to adjust valve timing of a valve and fixed to an end portion of one shaft (12) that is a drive shaft or a driven shaft (12, camshaft), the driven shaft (12) being configured to selectively open or close the valve with a driving force transmitted from the drive shaft (see figure 1), the hydraulic oil control valve (70) being coaxially disposed with a rotational axis of the valve timing adjustment device (figure 1) and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source (column 5, ¶0061-0062), the hydraulic oil control valve (70) comprising: 
a tubular sleeve (72); and 
a spool (80) that has an end portion (end of 80 contacts shaft 88) in contact with an actuator (87) and that is slidably moved by the actuator (87) in an axial direction (L1) within the sleeve (¶0082), wherein 
the sleeve includes: 
an inner sleeve (73) disposed radially outside of the spool (80); and 
an outer sleeve (14) defining an axial hole (see bore within 14 that receives 73) therein extending in the axial direction (L1), the inner sleeve (73) being inserted into at least a portion of the axial hole (see bore within 14 that receives 73), 
the outer sleeve (14) is configured to be fixable (fixable via 17) to the end portion (end of 12 as shown in figure 1) of the one shaft (12) of the drive shaft or the driven shaft (12) by an axial force (based on the applicant disclosure, this axial force is generated when outer sleeve 14 is fastened/screwed to the shaft 12; applicants disclosure page 4) applied to the outer sleeve (14) in the axial direction (L1), 
when the axial force is not applied to the outer sleeve (14) in the axial direction (L1), a minimum gap between the outer sleeve (14) and the inner sleeve (73) in a radial direction is larger than zero, when a predetermined condition is satisfied, diameter of the outer sleeve (14) contracts or the inner sleeve (73) thermally expands and the minimum gap becomes zero, 
when a predetermined condition is satisfied, diameter of the outer sleeve contracts or the inner sleeve thermally expands and the minimum gap becomes zero (the above limitations (“when the axial force is not applied to the outer sleeve …” and “when a predetermined condition is satisfied…”) is directed toward an intermediate product of the final product outlined before this limitation and therefore is a product by process limitation and while the Nakamura reference does not teach the above assembly method for the assembly of the product, Nakamura does teach the above structure required by the claim and for this reason the Nakamura reference reads on the claim (see product by process paragraph above) and further at the final assembly the minimum gap between the inner and outer sleeve becomes zero when assembled (¶0120 indicates inner sleeve 73 is pressed into outer sleeve 14 indicating a clearance of zero)), and 
the predetermined condition includes a condition where the axial force (based on the applicant disclosure, this axial force is generated when outer sleeve 14 is fastened/screwed to the shaft 12 as shown in figure 1; applicants disclosure page 4) is applied to the outer sleeve (14).  

Regarding claim 6:
The hydraulic oil control valve (70) according to claim 5, wherein 
an ambient temperature is defined as an ambient temperature at which the valve timing adjustment device (figure 1) is used (inherent, the valve timing adjustment device as shown in figure 1 has an ambient temperature when it is being operated when assembled as shown in figure 1), and 
the predetermined condition further includes a condition where the ambient temperature after the axial force is applied to the outer sleeve (14) is increased compared to the ambient temperature prior to applying the axial force to the outer sleeve (14) (the above limitations (“the predetermined condition further includes a condition …”) is directed toward an intermediate product of the final product outlined before this limitation and therefore is a product by process limitation and while the Nakamura reference does not teach the above assembly method for the assembly of the product, Nakamura does teach the above structure required by the claim and for this reason the Nakamura reference reads on the claim (see product by process paragraph above)).  

Regarding claim 9:
A valve timing adjustment device (figure 1) comprising a hydraulic oil control valve (70) according to claim 1 (¶0034). 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claim 5 above, and further in view of US patent application publication number 2011/0146602 to Kato.
Regarding claim 7:
Nakamura discloses:
The hydraulic oil control valve (70) according to claim 5, wherein 
the inner sleeve (73) has a coefficient of linear expansion greater (the inner sleeve is made of aluminum while the outer sleeve is made of iron (¶0103) which indicates that the reference reads on the linear expansion requirement of the claim since the applicants disclosure indicates an inner sleeve of aluminum has greater linear expansion then an outer sleeve of iron (applicants specification pages 17-18)) than that of the outer sleeve (14). 
Nakamura fails to disclose:
The spool has a coefficient of linear expansion same as or similar to that of the outer sleeve.  
Kato teaches:
	A hydraulic oil control valve (figure 4) that includes a sleeve (4a/2) and a spool (20). The hydraulic valve is used in control of hydraulic fluid to the actuator/VTC (¶0186). Further, the spool is made from material including iron (¶0215).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura to make the spool out of iron as taught by Kato for the purpose of improving its wear resistance. Nakamura is silent as to the material used for its spool and making it out of iron as taught by Kato would improve its wear resistance during use. Making the spool out of iron would give it a coefficient of linear expansion the same as or similar to that of the outer sleeve since it is made from the same material.
Regarding claim 8:
All limitations of the following claim are taught by the 35 USC 103 rejection of claim 7 by Nakamura and Kato
The hydraulic oil control valve according to claim 7, wherein 
the outer sleeve (Nakamura teaches the outer sleeve is made of iron; Nakamura, (¶0103)) and the spool (Kato taught the spool is made of iron (Kato, ¶0215) and was incorporated into Nakamura, see above rejection of claim 7) are made of iron, and 
the inner sleeve is made of aluminum (Nakamura teaches the inner sleeve is made of aluminum; Nakamura, (¶0103)) or resin.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of U.S. Patent No. 11,248,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure of claims are claimed by claims 1 and 14.
Regarding claim 1:
A hydraulic oil control valve (US ‘502, claim 1, “hydraulic oil control valve”) for a valve timing adjustment device, the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft that is a drive shaft or a driven shaft, the driven shaft being configured to selectively open and close the valve with a driving force transmitted from the drive shaft, the hydraulic oil control valve being coaxially disposed with a rotational axis of the valve timing adjustment device and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source, the hydraulic oil control valve comprising: 
a tubular sleeve (US ‘502, claim 1, “outer sleeve” and “inner sleeve”); and 
a spool (US ‘502, claim 14, “spool”) that has an end portion (US ‘502, claim 14, inherent end portion of spool)  in contact with an actuator and that is slidably moved by the actuator in an axial direction within the sleeve, wherein 
the sleeve includes: 
an inner sleeve (US ‘502, claim 1, “inner sleeve”)  disposed radially outside of the spool; and 
an outer sleeve (US ‘502, claim 14, “outer sleeve”) defining an axial hole  (US ‘502, claim 1, “inside of the outer sleeve”) therein extending in the axial direction, the inner sleeve being inserted into at least a portion of the axial hole (US ‘502, claim 1, “inner sleeve that is shaped in a tubular form and is placed at an inside of the outer sleeve”), 
the outer sleeve is configured to be fixable to the end portion of the one shaft by an axial force applied to the outer sleeve in the axial direction (intended use of the outer shaft), and 
in absence of the axial force, a minimum clearance in a radial direction between the outer sleeve and the inner sleeve is larger than a minimum clearance in the radial direction between the inner sleeve and the spool (the above limitations (“in absence of the axial force …”) is directed toward an intermediate product of the final product outlined before this limitation and therefore is a product by process limitation and while the Nakamura reference does not teach the above assembly method for the assembly of the product, Nakamura does teach the above structure required by the claim and for this reason the Nakamura reference reads on the claim (see product by process paragraph above)).  

Regarding claim 5:
A hydraulic oil control valve (US ‘502, claim 1, “hydraulic oil control valve”) for a valve timing adjustment device, the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft that is a drive shaft or a driven shaft, the driven shaft being configured to selectively open or close the valve with a driving force transmitted from the drive shaft, the hydraulic oil control valve being coaxially disposed with a rotational axis of the valve timing adjustment device and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source, the hydraulic oil control valve comprising: 
a tubular sleeve (US ‘502, claim 1, “outer sleeve” and “inner sleeve”); and 
a spool (US ‘502, claim 14, “spool”) that has an end portion (US ‘502, claim 14, inherent end portion of spool) in contact with an actuator and that is slidably moved by the actuator in an axial direction within the sleeve, wherein 
the sleeve includes: 
an inner sleeve (US ‘502, claim 1, “inner sleeve”) disposed radially outside of the spool; and 
an outer sleeve (US ‘502, claim 14, “outer sleeve”) defining an axial hole (US ‘502, claim 1, “inside of the outer sleeve”) therein extending in the axial direction, the inner sleeve being inserted into at least a portion of the axial hole (US ‘502, claim 1, “inner sleeve that is shaped in a tubular form and is placed at an inside of the outer sleeve”), 
the outer sleeve is configured to be fixable to the end portion of the one shaft of the drive shaft or the driven shaft by an axial force applied to the outer sleeve in the axial direction (intended use of the outer shaft), 
when the axial force is not applied to the outer sleeve in the axial direction, a minimum gap between the outer sleeve and the inner sleeve in a radial direction is larger than zero, 
when a predetermined condition is satisfied, diameter of the outer sleeve contracts or the inner sleeve thermally expands and the minimum gap becomes zero , and 
the predetermined condition includes a condition where the axial force is applied to the outer sleeve (the above limitations (“when the axial force is not applied to the outer sleeve …”, “when a predetermined condition is satisfied…” and “the predetermined condition includes…”) is directed toward an intermediate product of the final product outlined before this limitation and therefore is a product by process limitation and while the Nakamura reference does not teach the above assembly method for the assembly of the product, Nakamura does teach the above structure required by the claim and for this reason the Nakamura reference reads on the claim (see product by process paragraph above)).  

Claims 1 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of U.S. Patent No. 11,008,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure of claims are claimed by claims 1 and 14.
Regarding claim 1:
A hydraulic oil control valve (US ‘903, claim 1, “hydraulic oil controller”) for a valve timing adjustment device, the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft that is a drive shaft or a driven shaft, the driven shaft being configured to selectively open and close the valve with a driving force transmitted from the drive shaft, the hydraulic oil control valve being coaxially disposed with a rotational axis of the valve timing adjustment device and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source, the hydraulic oil control valve comprising: 
a tubular sleeve (US ‘903, claim 1, “sleeve shaped in a tubular form”); and 
a spool (US ‘903, claim 1, “spool”) that has an end portion (US ‘903, claim 1, inherent end portion of spool)  in contact with an actuator and that is slidably moved by the actuator in an axial direction within the sleeve, wherein 
the sleeve includes: 
an inner sleeve (US ‘903, claim 6, “inner sleeve”)  disposed radially outside of the spool; and 
an outer sleeve (US ‘903, claim 6, “outer sleeve”) defining an axial hole  (US ‘903, claim 6, “inside of the outer sleeve”) therein extending in the axial direction, the inner sleeve being inserted into at least a portion of the axial hole (US ‘903, claim 1, “inner sleeve that is shaped in a tubular form and is placed at an inside of the outer sleeve”), 
the outer sleeve is configured to be fixable to the end portion of the one shaft by an axial force applied to the outer sleeve in the axial direction (intended use of the outer shaft), and 
in absence of the axial force, a minimum clearance in a radial direction between the outer sleeve and the inner sleeve is larger than a minimum clearance in the radial direction between the inner sleeve and the spool (the above limitations (“in absence of the axial force …”) is directed toward an intermediate product of the final product outlined before this limitation and therefore is a product by process limitation and while the Nakamura reference does not teach the above assembly method for the assembly of the product, Nakamura does teach the above structure required by the claim and for this reason the Nakamura reference reads on the claim (see product by process paragraph above)).  

Regarding claim 5:
A hydraulic oil control valve (US ‘903, claim 1, “hydraulic oil controller”) for a valve timing adjustment device, the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft that is a drive shaft or a driven shaft, the driven shaft being configured to selectively open or close the valve with a driving force transmitted from the drive shaft, the hydraulic oil control valve being coaxially disposed with a rotational axis of the valve timing adjustment device and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source, the hydraulic oil control valve comprising: 
a tubular sleeve (US ‘903, claim 1, “sleeve shaped in a tubular form”); and 
a spool (US ‘903, claim 1, “spool”) that has an end portion (US ‘903, claim 1, inherent end portion of spool) in contact with an actuator and that is slidably moved by the actuator in an axial direction within the sleeve, wherein 
the sleeve includes: 
an inner sleeve (US ‘903, claim 6, “inner sleeve”) disposed radially outside of the spool; and 
an outer sleeve (US ‘903, claim 6, “outer sleeve”) defining an axial hole (US ‘903, claim 6, “inside of the outer sleeve”) therein extending in the axial direction, the inner sleeve being inserted into at least a portion of the axial hole (US ‘903, claim 1, “inner sleeve that is shaped in a tubular form and is placed at an inside of the outer sleeve”), 
the outer sleeve is configured to be fixable to the end portion of the one shaft of the drive shaft or the driven shaft by an axial force applied to the outer sleeve in the axial direction (intended use of the outer shaft), 
when the axial force is not applied to the outer sleeve in the axial direction, a minimum gap between the outer sleeve and the inner sleeve in a radial direction is larger than zero, 
when a predetermined condition is satisfied, diameter of the outer sleeve contracts or the inner sleeve thermally expands and the minimum gap becomes zero , and 
the predetermined condition includes a condition where the axial force is applied to the outer sleeve (the above limitations (“when the axial force is not applied to the outer sleeve …”, “when a predetermined condition is satisfied…” and “the predetermined condition includes…”) is directed toward an intermediate product of the final product outlined before this limitation and therefore is a product by process limitation and while the Nakamura reference does not teach the above assembly method for the assembly of the product, Nakamura does teach the above structure required by the claim and for this reason the Nakamura reference reads on the claim (see product by process paragraph above)).  

Claims 1 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,876,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure of claims are claimed by claims 1 and 14.
Regarding claim 1:
A hydraulic oil control valve (US ‘440, claim 1, “variable timing adjustment device”) for a valve timing adjustment device, the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft that is a drive shaft or a driven shaft, the driven shaft being configured to selectively open and close the valve with a driving force transmitted from the drive shaft, the hydraulic oil control valve being coaxially disposed with a rotational axis of the valve timing adjustment device and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source, the hydraulic oil control valve comprising: 
a tubular sleeve (US ‘440, claim 1, “sleeve tube”); and 
a spool (US ‘440, claim 1, “spool”) that has an end portion (US ‘440, claim 1, inherent end portion of spool)  in contact with an actuator and that is slidably moved by the actuator in an axial direction within the sleeve, wherein 
the sleeve includes: 
an inner sleeve (US ‘440, claim 1, “inner sleeve”)  disposed radially outside of the spool; and 
an outer sleeve (US ‘440, claim 1, “outer sleeve”) defining an axial hole  (US ‘440, claim 1, “that is shaped in a tubular form”) therein extending in the axial direction, the inner sleeve being inserted into at least a portion of the axial hole (US ‘440, claim 1, “an outer sleeve that is shaped in a tubular form and is placed at an outside of the inner sleeve”), 
the outer sleeve is configured to be fixable to the end portion of the one shaft by an axial force applied to the outer sleeve in the axial direction (intended use of the outer shaft), and 
in absence of the axial force, a minimum clearance in a radial direction between the outer sleeve and the inner sleeve is larger than a minimum clearance in the radial direction between the inner sleeve and the spool (the above limitations (“in absence of the axial force …”) is directed toward an intermediate product of the final product outlined before this limitation and therefore is a product by process limitation and while the Nakamura reference does not teach the above assembly method for the assembly of the product, Nakamura does teach the above structure required by the claim and for this reason the Nakamura reference reads on the claim (see product by process paragraph above)).  

Regarding claim 5:
A hydraulic oil control valve (US ‘440, claim 1, “variable timing adjustment device”) for a valve timing adjustment device, the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft that is a drive shaft or a driven shaft, the driven shaft being configured to selectively open or close the valve with a driving force transmitted from the drive shaft, the hydraulic oil control valve being coaxially disposed with a rotational axis of the valve timing adjustment device and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source, the hydraulic oil control valve comprising: 
a tubular sleeve (US ‘440, claim 1, “sleeve tube”); and 
a spool (US ‘440, claim 1, “spool”) that has an end portion (US ‘440, claim 1, inherent end portion of spool) in contact with an actuator and that is slidably moved by the actuator in an axial direction within the sleeve, wherein 
the sleeve includes: 
an inner sleeve (US ‘440, claim 1, “inner sleeve”) disposed radially outside of the spool; and 
an outer sleeve (US ‘440, claim 1, “outer sleeve”) defining an axial hole (US ‘440, claim 6, “that is shaped in a tubular form”) therein extending in the axial direction, the inner sleeve being inserted into at least a portion of the axial hole (US ‘440, claim 1, “an outer sleeve that is shaped in a tubular form and is placed at an outside of the inner sleeve”), 
the outer sleeve is configured to be fixable to the end portion of the one shaft of the drive shaft or the driven shaft by an axial force applied to the outer sleeve in the axial direction (intended use of the outer shaft), 
when the axial force is not applied to the outer sleeve in the axial direction, a minimum gap between the outer sleeve and the inner sleeve in a radial direction is larger than zero, 
when a predetermined condition is satisfied, diameter of the outer sleeve contracts or the inner sleeve thermally expands and the minimum gap becomes zero , and 
the predetermined condition includes a condition where the axial force is applied to the outer sleeve (the above limitations (“when the axial force is not applied to the outer sleeve …”, “when a predetermined condition is satisfied…” and “the predetermined condition includes…”) is directed toward an intermediate product of the final product outlined before this limitation and therefore is a product by process limitation and while the Nakamura reference does not teach the above assembly method for the assembly of the product, Nakamura does teach the above structure required by the claim and for this reason the Nakamura reference reads on the claim (see product by process paragraph above)).  

Claims 1 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,858,965. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure of claims are claimed by claims 1 and 14.
Regarding claim 1:
A hydraulic oil control valve (US ‘965, claim 1, “hydraulic oil controller”) for a valve timing adjustment device, the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft that is a drive shaft or a driven shaft, the driven shaft being configured to selectively open and close the valve with a driving force transmitted from the drive shaft, the hydraulic oil control valve being coaxially disposed with a rotational axis of the valve timing adjustment device and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source, the hydraulic oil control valve comprising: 
a tubular sleeve (US ‘965, claim 1, “sleeve”); and 
a spool (US ‘965, claim 1, “spool”) that has an end portion (US ‘965, claim 1, inherent end portion of spool)  in contact with an actuator and that is slidably moved by the actuator in an axial direction within the sleeve, wherein 
the sleeve includes: 
an inner sleeve (US ‘965, claim 8, “inner sleeve”)  disposed radially outside of the spool; and 
an outer sleeve (US ‘965, claim 8, “outer sleeve”) defining an axial hole  (US ‘965, claim 8, “an inner sleeve that is placed at an inside of the outer sleeve”) therein extending in the axial direction, the inner sleeve being inserted into at least a portion of the axial hole (US ‘965, claim 8, “an inner sleeve that is placed at an inside of the outer sleeve”), 
the outer sleeve is configured to be fixable to the end portion of the one shaft by an axial force applied to the outer sleeve in the axial direction (intended use of the outer shaft), and 
in absence of the axial force, a minimum clearance in a radial direction between the outer sleeve and the inner sleeve is larger than a minimum clearance in the radial direction between the inner sleeve and the spool (the above limitations (“in absence of the axial force …”) is directed toward an intermediate product of the final product outlined before this limitation and therefore is a product by process limitation and while the Nakamura reference does not teach the above assembly method for the assembly of the product, Nakamura does teach the above structure required by the claim and for this reason the Nakamura reference reads on the claim (see product by process paragraph above)).  

Regarding claim 5:
A hydraulic oil control valve (US ‘965, claim 1, “hydraulic oil controller”) for a valve timing adjustment device, the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft that is a drive shaft or a driven shaft, the driven shaft being configured to selectively open or close the valve with a driving force transmitted from the drive shaft, the hydraulic oil control valve being coaxially disposed with a rotational axis of the valve timing adjustment device and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source, the hydraulic oil control valve comprising: 
a tubular sleeve (US ‘965, claim 1, “sleeve”); and 
a spool (US ‘965, claim 1, “spool”) that has an end portion (US ‘965, claim 1, inherent end portion of spool) in contact with an actuator and that is slidably moved by the actuator in an axial direction within the sleeve, wherein 
the sleeve includes: 
an inner sleeve (US ‘965, claim 8, “inner sleeve”) disposed radially outside of the spool; and 
an outer sleeve (US ‘965, claim 8, “outer sleeve”) defining an axial hole (US ‘965, claim 8, “an inner sleeve that is placed at an inside of the outer sleeve”) therein extending in the axial direction, the inner sleeve being inserted into at least a portion of the axial hole (US ‘965, claim 8, “an inner sleeve that is placed at an inside of the outer sleeve”), 
the outer sleeve is configured to be fixable to the end portion of the one shaft of the drive shaft or the driven shaft by an axial force applied to the outer sleeve in the axial direction (intended use of the outer shaft), 
when the axial force is not applied to the outer sleeve in the axial direction, a minimum gap between the outer sleeve and the inner sleeve in a radial direction is larger than zero, 
when a predetermined condition is satisfied, diameter of the outer sleeve contracts or the inner sleeve thermally expands and the minimum gap becomes zero , and 
the predetermined condition includes a condition where the axial force is applied to the outer sleeve (the above limitations (“when the axial force is not applied to the outer sleeve …”, “when a predetermined condition is satisfied…” and “the predetermined condition includes…”) is directed toward an intermediate product of the final product outlined before this limitation and therefore is a product by process limitation and while the Nakamura reference does not teach the above assembly method for the assembly of the product, Nakamura does teach the above structure required by the claim and for this reason the Nakamura reference reads on the claim (see product by process paragraph above)).  

Response to Arguments
Applicant’s arguments, see remarks, filed 7/11/22, with respect to the rejection(s) of claim(s) 5-9 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakamura.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746